MEMORANDUM *
1. Taking the evidence in the light most favorable to the plaintiff, the jury could have believed that Camacho retaliated against Peter-Palican by manufacturing negative performance evaluations. A reasonable person in Camacho’s position would have known that such conduct was unlawful. Therefore, Camacho is not entitled to qualified immunity. See Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982); Hope v. Pelzer, 536 U.S. 730, 741, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002).
2. Civil service employment in the Northern Mariana Islands is held by statute, see Dyack v. N. Mariana Islands, 317 F.3d 1030, 1033 (9th Cir.2003), not by contract. There was thus no contract to which a covenant of good faith and fair dealing could attach, and Peter-Palican is not entitled to damages for breach of any such covenant.
3. The district court did not abuse its discretion in holding that the declaration of juror Castro could not be considered. See Fed.R.Evid. 606(b); Fed.R.Civ.P. 60(a).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.